DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 was filed after the mailing date of the instant application on November 8, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 470 984 A1 issued to Jusheng Cheng (“Cheng”) and in view of USPGPUB 2014/0068127 A1 issued to Ayal Baron et al. (“Baron”).

With respect to claim 1, Cheng discloses a method comprising: 
receiving, from a first client within a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
obtaining, for the file and by an addressable node of a plurality of addressable nodes within the second network domain, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); 
indicating that the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the second client is prevented from writing to the file while the file is in the 
Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).

In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 2, the addressable node is selected, based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk took is stored in tbs disk. Each lime lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk).
As to claim 3, storing the file locking information at the file share comprises storing the file locking information in a file share directory containing the file (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).

As to claim 5, storing, at the file share and for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).
 
As to claim 6, releasing the file handle held by the addressable node; and updating the file locking information to indicate that the file is not in the locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 7, receiving, from another addressable node of the plurality of addressable nodes, a request to release the file handle held by the addressable node; and based on receiving the request, releasing the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).
As to claim 8, receiving, from the first client, a request to save, to the file share, edits to the file; releasing the file handle held by the addressable node; saving, at the file share, the edits to the file; and maintaining the locked state of the file by obtaining a new file handle for the file (Cheng: Para [0064 and 0067], A firs! node sends an obtaining request to the data storage system, where the obtaining request is used to request to obtain the disk lock of the resource. The obtaining request further carries an old value (that is, 0} of the occupancy field of the disk lock read by the first node. After receiving the obtaining request, the data storage system compares the old value carried in the obtaining request with a value currently stored in the occupancy field of the disk lock, if the two values are the same, it indicates: that no other s nodes change the value of the occupancy field of the disk lock at an interval between reading the disk lock by 

As to claim 9, the obtaining of the new file handle is by another addressable node of the plurality of addressable nodes that is different than the addressable node that released the file handle (Cheng: Para [0066 and 0068], the obtaining request carries an identifier the first nods. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lack, to indicate that the disk lock is occupied by the first node. The first node receives a release request, where the release request is used to request the first node to release the disk lock).

With respect to claim 10, Cheng discloses a system comprising: 
a file share within a first network domain, wherein the file share stores one or more files, and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain; a plurality of addressable nodes within the first network domain, wherein each addressable node of the plurality of addressable nodes is configured to hold at least one file handle respectively corresponding to at least one file of the one or more files memory storing instructions that, when executed by one or more processors of the system (see abstract and Para [0003]), cause the system to: 
receive, from the second client, a request for write access to a file of the one or more files stored at the file share (abstract, sending, by a first node, an obtaining 
cause an addressable node of the plurality of addressable nodes to obtain, for the file, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); and
indicate the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the first client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk). 
Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 11, select, based on one or more load balancing criteria and from among the plurality of addressable nodes, one of the plurality of addressable nodes to process the request for write access to the file (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed, the disk is continuously read, and new lock information is written; in to the disk).
As to claim 12, the file share stores the file locking information in a file share directory containing the file  (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 13, the file share stores the file locking information in a lock file (Baron: abstract: receives a request from a host for a shared lock on a resource and obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain).
As to claim 14, the file share stores, for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, and wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).



As to claim 16, another addressable node of the plurality of addressable nodes to provide, to the addressable node that holds the file handle, a request to release the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).

As to claim 17, receive, from the second client, a request to save, to the file share, edits to the file; the addressable node that holds the file handle to release the file handle; the file share to save the edits to the file; and maintain the locked out state of the file by causing one of the plurality of addressable nodes to obtain a new file handle for the file (Cheng: Para [0064 and 0067], A firs! node sends an obtaining request to the data storage system, where the obtaining request is used to request to obtain the disk 

As to claim 18, the new file handle is obtained by another addressable node of the plurality of addressable nodes that is different than the addressable node that released the file handle (Cheng: Para [0066 and 0068], the obtaining request carries an identifier the first nods. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lack, to indicate that the disk lock is occupied by the first node. The first node receives a release request, where the release request is used to request the first node to release the disk lock).

As to claim 19, Cheng discloses a method comprising: 
based on receiving, from a first client within a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);

obtaining, for the file and by the first addressable node, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); and 
indicating that the file is in a locked state by storing, in a first lock file that is associated with the first addressable node and that is stored at the file share in a file share directory that contains the file, first file locking information that indicates the first addressable node that holds the file handle for the file, wherein a second client within the second network domain is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk); and 
based on receiving, from the first client, a second request to save, to the file share, edits to the file (Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources);
 selecting, from among the plurality of addressable nodes and based on the one or more load balancing criteria, a second addressable node to process the second 
determining, by the second addressable node and based on the first file locking information of the first lock file, that the first addressable node holds the file handle for the file (Para [0071]: because the first node continuously occupies the disk lock of the resource, when the second node also needs to access the resource, the second node needs to determine whether the disk lock is occupied by another node); 
sending, to the first addressable node from the second addressable node, a request to release the file handle (Para [0072]:  after the second node determines that the first node is currently occupying the disk lock, the second node sends the release request to the first node. The release request is used to request the first node to release the disk lack);
based on the first addressable node releasing the file handle for the file, updating the first lock file to indicate that the first addressable node no longer holds the file handle (Para [0071]: Because the: first node does not release the disk lock after terminating an access operation, the second nods determines, based on the read disk lock, that the disk lock: is occupied by the first node; the second node determines, based on information recorded in the occupancy field of the disk lock, that the second node is currently occupying the disk lock); 
based on the edits to the file being saved to the file share, obtaining, for the file and by the second addressable node, a new file handle for the file (Para [0066 and 0068], the obtaining request carries an identifier the first nods. The obtaining 
maintaining the locked state of the file by storing, in a second lock file associated with the second addressable node and stored at the file share in the file share directory, second file locking information that indicates the second addressable node that holds the new file handle for the file (Cheng: Para [0064 and 0067], A firs! node sends an obtaining request to the data storage system, where the obtaining request is used to request to obtain the disk lock of the resource. The obtaining request further carries an old value (that is, 0} of the occupancy field of the disk lock read by the first node. After receiving the obtaining request, the data storage system compares the old value carried in the obtaining request with a value currently stored in the occupancy field of the disk lock, if the two values are the same, it indicates: that no other s nodes change the value of the occupancy field of the disk lock at an interval between reading the disk lock by the first node and sending the obtaining: request by the first node, and the data storage system writes the identifier of the first node into the occupancy field of the disk lock).

Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 20, the first file locking information indicates a name of the file, the file handle for the file, and an address of the first addressable node that holds the file handle (Cheng, Para [0048], a node identifier is used la indicate a node that occupies the disk lock 202, For-example, a special identify identifier {identity identifier, ID), may be allocated to each node, and the ID is written into the occupancy field of-the disk lock 202,(0 indicate that the node corresponding: to the ID occupies the disk tack 202, The ID may be manually set, or may ha an Mamet Protocol (Internet Protocol, IP) address of a server, a Media Access Control (Media Access Control, MAC) address of the server, or a universally unique identifier (Universal Unique Identifier, OUID) of the server). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 10, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162